Title: To George Washington from Brigadier General Henry Knox, 26 December 1779
From: Knox, Henry
To: Washington, George


        
          Sir,
          Morris Town, 26 Dec. 1779.
        
        I have the honor to return the letter from Governor Johnson of the State of Maryland to Your Excellency of the 27th October last.
        The proposal of making the companies of artillery from that State one corps would, if complied with, totally derange the system of promotion in the line of artillery, and introduce every bad consequence that can follow the supersceding a great number of Captains of artillery who are senior to Capt. Brown, the oldest Captain from the State of Maryland. And were the precedent fixed in this instance, each State who have two or three companies of artillery would, for the gratification of its officers, use its influence to have separate corps under the command of

the senior officer of the State, at the expence of the destruction of the system of the Continental artillery.
        Captain’s Brown’s and Dorsey’s companies from Maryland, which joined the Army at Valley Forge, have been attached and annexed to Colo. Harrison’s battalion of ten companies from the State of Virginia, which completes that battalion, according to the establishment of twelve companies. The principle of promotion in the artillery is to rise to captains regimentally, and to field officers in the line of the corps. No promotion has yet taken place so as to intermix the officers of the above two companies from Maryland with those from Virginia. The companies from Virginia will soon be so weak as not to have more than sixty or seventy inlisted for the war in the ten companies—whereas those three companies from Maryland, vizt Brown’s, Dorsey’s, and late Gale’s (a Company which joined about three months ago, and whose Captain has died since that period) amount to about two hundred non-commissioned officers and privates, most of whom are for the war.
        From this state of facts perhaps it may appear, that as the ten Virginia companies are so weak it will be necessary to reduce them to eight and to make four companies of the three from Maryland to compose Col. Harrison’s battalion, which will make a promotion to captaincies of Capt. Lieuts Smith and Finley, the officers mentioned in the Governor’s letter; and will be complying with his request and wish, so far as to provide for those two officers, and the making four companies from the State of Maryland; and will entirely prevent the confusion which would attend making a young Captain a Major.
        The inconvenience that would result from this arrangement would be that some of the Captain Lieutenants of the Virginia companies, who are senior to Capt. Lieuts. Smith and Finley, would probably think themselves injured by the promotion of those gentlemen to companies. Perhaps this is an evil which cannot be avoided, considering the political reasons which urge the measure.
        If Your Excellency should approve of this arrangement, which is agreeable to Gen. Smallwoods sentiments, it would perhaps be necessary for a resolve of Congress to incorporate the companies of the State of Maryland into Col. Harrison’s battalion.
        Yesterday I saw Baron Steubens, who informed me that he

should obtain returns of every species of military stores in possession of the soldiers, regimental quarter masters and brigade conductors. Returns are also making out of all issues since the first of March last. By comparing these, Your Excellency will be enabled to see the expenditures for the campaign of the troops under your immediate command. I mentioned the matter to the Baron of taking away all the Ammunition from the men but a certain small quantity. It seemed to be his opinion, that those men who have good cartridge boxes had better keep their ammunition, which would prevent any confusion on that head in case of an alarm, but that the ammunition should be taken from those men who have bad cartridge boxes. I have the honor to be, with the highest respect, Your Excellency’s most obed. servt
        
          H. Knox.
        
      